468 F.2d 624
Reverend Tommie R. SMITH, individually and on behalf of allothers similarly situated, Plaintiff-Appellant,v.Malcom V. LEACH et al., Defendants-Appellees.
No. 27659.
United States Court of Appeals,Fifth Circuit.
Nov. 8, 1972.

Howard Moore, Jr., Peter E. Rindskopf, Charles Morgan, Jr., Reber F. Boult, Jr., Atlanta, Ga., for plaintiff-appellant.
Allen L. Chancey, Jr., Asst. U. S. Atty., Wayman G. Sherrer, U. S. Atty., Arthur K. Bolton, Atty. Gen. of Ga., Atlanta, Ga., Robert V. Zener, Patricia S. Baptiste, Attys., William D. Ruckelshaus, Asst. Atty. Gen., Civil Div., Donald Horowitz, Atty., Dept. of Justice, Washington, D. C., for defendants-appellees.
Before JOHN R. BROWN, Chief Judge, and WISDOM, GEWIN, BELL, THORNBERRY, COLEMAN, GOLDBERG, AINSWORTH, GODBOLD, DYER, SIMPSON, MORGAN, CLARK, INGRAHAM and RONEY, Circuit Judges.
PER CURIAM:


1
It having been made known to the court that appellant Smith has been granted a dependency deferment and is not eligible for induction under current Selective Service policies, the appeal in this cause is dismissed as moot.